


110 HR 4073 IH: To amend title II of the Social Security Act to provide

U.S. House of Representatives
2007-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4073
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2007
			Mr. Carter introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title II of the Social Security Act to provide
		  for the issuance of Social Security cards with enhanced security features, to
		  provide that wages earned, and self-employment income derived, by individuals
		  while such individuals were not citizens or nationals of the United States and
		  were illegally in the United States shall not be credited for coverage under
		  the old-age, survivors, and disability insurance program under such title, and
		  to provide for the issuance of Social Security cards to illegal aliens, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Non-Citizen Identification Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Creation of a new social security card.
					Sec. 3. Denying benefits for work done illegally.
					Sec. 4. Identifying illegal aliens.
					Sec. 5. Educating the public.
				
			2.Creation of a new
			 social security card
			(a)In
			 generalSection 205(c)(2)(G)
			 of the Social Security Act (42 U.S.C. 402(c)(2)(G)) is amended—
				(1)by
			 inserting (i) after (G);
				(2)by striking the
			 2nd sentence; and
				(3)by adding at the
			 end the following new clauses:
					
						(ii)A social security card issued pursuant to
				clause (i) of this subparagraph to an individual described in subparagraph
				(B)(ii) shall—
							(I)be
				made of tamper proof and wear-resistant material,
							(II)be designed, with such security
				features and under such methods as shall be determined by the Commissioner, to
				prevent (to the maximum extent practicable) tampering, counterfeiting, or
				duplication of the card for fraudulent purposes and fraudulent use of the
				card,
							(III)be issued under such secure
				procedures as to preclude the issuance of the card to persons who are
				ineligible to receive the card,
							(IV)have clearly marked on its face, the
				name and social security account number of the individual to whom the card is
				issued,
							(V)display a digital image, captured
				directly by an officer or employee of the Social Security Administration acting
				in his or her official capacity, of the person to whom the social security
				account number was issued and the date on which that image was captured,
				and
							(VI)contain an encrypted,
				machine-readable electronic record which shall include records of biometric
				identifiers unique to the individual to whom the card is issued, including a
				copy of the digitized facial image printed on the face of the card.
							(iii)The Commissioner may charge a reasonable
				fee to the recipient as a condition for issuance of a social security card
				under clause (i) of this subparagraph to an individual described in
				subparagraph (B)(ii). Fees charged under this clause shall be in amounts not
				greater than amounts necessary to meet the administrative costs attributable to
				the requirements of clause (ii) of this subparagraph. Amounts received by the
				Commissioner under this clause shall be deposited in the Federal Old-Age and
				Survivors Insurance Trust Fund and shall be available for use by the
				Commissioner solely for purposes of meeting such requirements.
						(iv)The Commissioner may through a
				memorandum of understanding and a reimbursement of costs, delegate to the
				Secretary of Homeland Security the process of meeting the requirements of this
				paragraph by using the existing secure card manufacturing facilities and
				related systems used to produce the Permanent Resident Card and the B1/B2
				Visa.
						.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect 2 years after the date of the enactment of
			 this Act.
			3.Denying benefits for
			 work done illegally
			(a)In
			 generalSection 215(e) of the
			 Social Security Act (42 U.S.C. 415(e))
			 is amended—
				(1)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
				(2)by
			 inserting (1) after (e); and
				(3)by
			 adding at the end the following new paragraph:
					
						(2)For purposes of subsections (b) and
				(d), in computing an individual’s average indexed monthly earnings, or in the
				case of an individual whose primary insurance amount is computed under section
				215(a) as in effect prior to January 1979, average monthly wage, such
				individual shall not be credited with any wages paid to such individual, or any
				self-employment income derived by such individual, while such individual was
				not a citizen or national of the United States and was illegally in the United
				States.
						.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall apply with respect to wages paid, and self-employment
			 income derived, before, on, or after the date of the enactment of this Act.
			 Notwithstanding section 215(f)(1) of the Social Security Act (42 U.S.C.
			 415(f)(1)), as soon as practicable after the date of the enactment of this Act,
			 the Commissioner of Social Security shall recompute all primary insurance
			 amounts to the extent necessary to carry out such amendments. Such amendments
			 shall affect benefits only for months after the date of the enactment of this
			 Act.
			4.Identifying
			 illegal aliens
			(a)Issuance of
			 social security cards
				(1)In
			 generalSection 205(c)(2)(G)(ii) of the Social Security Act (42
			 U.S.C. 405(c)(2)(G)(ii)), as amended by section 1(a) of this Act, is
			 amended—
					(A)by striking
			 and at the end of subclause (V);
					(B)by striking the
			 period at the end of subclause (VI) and inserting , and;
			 and
					(C)adding at the end
			 the following:
						
							(VII)if the individual claims to not be a
				citizen or national of the United States and to be illegally in the United
				States—
								(aa)have clearly marked on its face the date
				of issuance of the card; and
								(bb)be of a color different than the color
				of the cards so issued to individuals who have not made such
				claim.
								.
					(2)Effective
			 dateThe amendments made by
			 paragraph (1) of this subsection shall take effect immediately after the
			 amendments made by section 2(a) take effect.
				(b)Criminal
			 penalties
				(1)In
			 generalSection 208 of the Social Security Act (42 U.S.C. 408) is
			 amended by adding at the end the following:
					
						(f)(1)(A)It shall be unlawful for
				an individual who has attained 18 years of age, is not a citizen or national of
				the United States, and is illegally in the United States, to fail to possess a
				social security card issued to the individual pursuant to section
				205(c)(2)(G)(i). The preceding sentence may be enforced only when the
				individual is lawfully detained for a suspected violation of another
				law.
								(B)It shall be a defense to a charge of
				having violated subparagraph (A) that the social security card of the defendant
				was at the place of residence of the defendant at the time of the alleged
				violation.
								(2)Whoever violates paragraph (1)
				shall—
								(A)in the case of the first violation by
				the person, be issued a warning; or
								(B)in the case of the second or
				subsequent violation by the person, be guilty of a Class A
				misdemeanor.
								.
				(2)Effective
			 dateThe amendment made by paragraph (1) of this subsection shall
			 apply to conduct engaged in 1 year or more after the date the amendments made
			 by subsection (a)(1) take effect.
				5.Educating the
			 publicThe Commissioner of
			 Social Security shall plan and implement a campaign directed at educating the
			 people of the United States about the new Social Security cards provided for in
			 this Act, and the requirement that illegal alien adults have such a
			 card.
		
